In an action to recover damages for personal injuries, the appeal is from an order requiring appellant to furnish respondent with a copy of the report of the physical examination of respondent, held on her consent by appellant’s examining physician. On this appeal, appellant contends that as a condition for being *992granted a copy of said report, respondent should be required to furnish appellant with a copy of the report of examinations by her own physician. Order affirmed, with $10 costs and disbursements (Mansoor v. Simon, 5 A D 2d 845; Totoritus v. Stefan, 10 Misc 2d 881, ail'd. 6 A D 2d 123). Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.